Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-19, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  claim 13 line 5 should be the first line of misnumbered claim 14. Claim 18 been renumbered to claim 19 and is dependent to claim 1, not 18. Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The cancelled claims are 10, renumbered claims 20 and 21.
Misnumbered claims 14-23 been renumbered 15-22.
Misnumbered (new) claim 23 been renumbered 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al., US 2011/0196377 A1, hereinafter Hodorek, and further in view of Lang et al., US 2016/0045317 A1, hereinafter Lang.
  
Claim 1. 
Hodorek teaches a computerized method for automatically placing a model of an implant relative to a model of a bone (see the abstract and [0025]), the method comprising: 
automatically determining three orthogonal planes with respect to a virtual model of a first bone using a plurality of anatomical landmarks located on the virtual model of the first bone (see [0067] discloses the signals processor may communicate position signals and the storage device may comprise processing instructions to transform position signals to position data. Such transformation may include filtering, sampling, digitization, and calibration of the position data based on the geometry of the tracking assembly and the support body. For example, the signals may be transformed to orthogonalize the raw data with a coordinate system of the tracking assembly. In the case in which more than one tracking technology is used, generation of the first and second position data may include selecting one of the technologies for a selected time period and selecting another technology for other time periods. Drift compensation may also be required to compensate for inertial sensor drift. Position data is generated while the joint is articulated and may be generated continuously. See [0069] discloses exemplary joint parameters of the knee were described with reference to FIGS. 5 and 6 may include joint lines, gaps, angles, and landmarks. At this point the processing system knows the positions of the tracking assemblies and the geometric relationships between the tracking assemblies and the first and second implants but does not know the relationships between the first and second implants and the axial lines of the joint. Also see [0087]); and 
receiving selections of: a virtual model of a first implant, and at least one alignment goal from a set of alignment goals (see [0054] discloses the modelling software may present images of the implants and bones with a viewing device. The images and implant dimensions may be referred to as digital models or simply models. Selection of support devices, a tracking assembly, cut blocks and other devices to be used in a selected surgical procedure determines the spatial relationship between a tracking assembly and a cut plane. A model may be automatically linked to a tracking assembly once selected based on the known geometric parameters defining the spatial relationship between them. As the tracking assembly moves during joint articulation, the model moves in a corresponding manner. Different views of the model are presented as the bone rotates. A catalogue of devices, implants, and bones with corresponding models may facilitate selection. A user may change implant selections intraoperatively, and the modelling software may then present new models in the viewing device. The modelling software does not require images of bones obtained pre-operatively such as X-rays and CAT scans although such images may be used to pre-select objects and optimize the intraoperative procedure), wherein the set of alignment goals comprises a neutral mechanical axis alignment goal and a native alignment goal; and 
automatically placing the virtual model of the first implant on the virtual model of the first bone to satisfy the neutral mechanical axis alignment goal or the native alignment goal.  [0056] FIG. 3 also shows, in phantom, a pair of implants 30 and 32 superimposed on bones 1 and 3 to illustrate a desired position of implants 30 and 32 after surgery. Axial lines 34, 36 and 38 represent the desired alignment axes of implants 30 and 32. Image 54 in viewing device 52 illustrates a pair of images 60 and 62 of implant models, and lines 64, 66 and 68 reflecting the virtual positions of axial lines 34, 36 and 38. As explained with reference to FIGS. 7A-8D, the positions of images 60 and 62 correspond to the positions of support bodies 120 and 170. As the support bodies move, the implant images move in a corresponding manner. The support bodies can thus be moved to align images 60 and 62 until they correspond with the desired positions of implants 30 and 32. As shown in FIG. 3, line 34 is parallel to mechanical axis 4, line 36 is parallel to mechanical axis 5, and line 38 is parallel to joint line 8. However, lines 34 and 36 and 38 may be selected to adjust the mechanical alignment of bones 1 and 3. In some patients, the mechanical axes are not perfectly aligned with each other and the surgeon may determine a priory to change the mechanical axes of bones 1 and 3 to correct the patient's leg alignment. Implant models comprise images as well as dimensions which the processing system utilizes to link models to each other thereby determining overall dimensions between tracking assemblies, support devices, cut blocks, other medical implements, and guide surfaces. An implant model comprises at least one engagement surface configured to engage an engagement surface of a bone. The engagement surface of the bone is a surface created by resectioning the bone along a cut plane. The cut plane is aligned with the engagement surface of the implant (when the implant is properly positioned on the resected bone) and with a guide surface provided by a cut guide (once the cut guide is properly positioned on the bone to facilitate resectioning of the bone). Also see figs. 5-6.
Hodorek does not explicitly specify “automatically placing the virtual model of the first implant on the virtual model based on the set of alignment goals comprises a neutral mechanical axis alignment goal or a native alignment goal”.
However, Lang teaches at [0043] that the software can automatically determine the initial best fit of the template model to the biological feature of interest or the image data. This can be achieved by finding the scaling, rotation and translation parameters that result in the closest fit of the template to the structure of interest, for example using a multidimensional optimization algorithm. FIG. 4H illustrates the rough fit of the template to the approximate surface following these adjustments. Lang Illustrates in figs. 4A-4L the native alignment goal from different directions. At [0056 and 0058-0059] disclose any parameter mentioned in the specification and in the various Tables throughout the specification, including anatomic, biomechanical and kinematic parameters, can be utilized, not only in the knee, but also in the hip, shoulder, ankle, elbow, wrist, spine and other joints. [0045] by moving a control point, the user can manually alter and deform adjacent sections of the surface data representation of the template, and the resulting alterations and deformations appear in both the 2D outline view and in the 3D view of the template. In another embodiment, the software can optimize the position of the control points and thus the fit of the surface automatically using various criteria, for example gray values or gray value gradients in the image data or smoothness and continuity constraints in the surface data representation. At [0048] discloses adjusting the position, direction, scale and shape of the geometric reference structures can be performed automatically by the software or based on user or operator input or a combination thereof. And at [0145] discloses the adjustment or optimization of the implant position and orientation and any related surgical interventions could also be performed automatically or semi-automatically, e.g. with optional manual user interaction or input. By utilizing the patient's anatomic information to select an implant and by optionally utilizing the patient's demographic, anatomic, axis, biomechanical and/or hybrid kinematic information, it can be possible to optimize implant placement/position and orientation on one or more articular sides or portions thereof, thereby potentially improving the postoperative kinematic results.
Thus, it would have been obvious to a person skill in the art to combine the teachings of Lang into teachings of Hodorek in order to provide one or more biological/anatomical structures, alignments, kinematics, and/or soft tissue features. Patient-engineered (or patient-derived) features of an implant component can include features adapted, designed, modified and/or manufactured (e.g., preoperatively designed and manufactured) based at least partially on patient-specific data in combination with various other data sources and/or various engineering and design principles to substantially enhance or improve one or more of the patient's anatomical and/or biological features.

Claim 2. 
The computerized method of claim 1 wherein the automatic placement comprises computing a concatenation of transforms to align the virtual model of the first implant on the virtual model first bone, wherein the concatenation of transforms are computed utilizing the three orthogonal planes in the first bone and the second bone, the at least one alignment goal, and a portion of the geometry of the implant.  See [0026] discloses the storage device comprising a first model of a first implant, a second model of one of a second implant and the second bone, the first model and the second model having articulating surfaces; a data structure defining a virtual joint comprising the first model, the second model, and a positional relationship between the articulating surfaces of the first model and the second model; a goodness-of-fit function; a first processing sequence (or concatenation) permutating the positional relationship; a second processing sequence articulating the virtual joint and calculating a goodness-of fit score after each permutation; a third processing sequence defining the cut plane according to the permutation which yields an optimal goodness-of-fit score; and a fourth processing sequence outputting adjustment parameters configured to align a guide surface with the cut plane.

Claim 3. 
The computerized method of claim 2 wherein a sequential order of the concatenation of transforms includes an initial first bone transform, a first bone-to-implant transform, an alignment goal transform, a translation first bone transform, and a flexion-extension first bone rotation transform. See [0009] discloses a virtual implant placement system for determining a first cut plane to resect a first bone is provided. The first bone and a second bone being part of a joint. The virtual implant placement system comprising a first tracking assembly supported by the first bone and operable to generate a first position data corresponding to a plurality of first positions of the first tracking assembly as the joint is articulated; a second tracking assembly supported by the second bone and operable to generate a second position data; a first implant model of a first implant, the first implant model linked to the first tracking assembly; a second model of one of a second implant and the second bone, the second model linked to the second tracking assembly; and a processing device determining the first cut plane based on the first model, the first position data, the second model, and the second position data.

Claim 4. 
The computerized method of claim 2 wherein a sequential order of the second bone concatenation of transforms includes an initial second bone transform, a second bone to- implant transform, a flexion-extension second bone rotation transform, a varus-valgus second bone transform, an internal-external second bone rotation transform, and a translation second bone transform. See [0062] discloses referring to FIGS. 5 and 6, modelling characteristics are shown in relation to bones 1 and 3. As described above, axial lines 34, 36 and 38 indicate the desired mechanical axis of the bones and the joint line. Surfaces 31 and 33 represent the surfaces of implants 30 and 32 which will be adjacent to the resected bone after implantation. Thus, surfaces 31 and 33 are parallel to the desired cut planes of bones 1 and 3. The length of a line 124 shows the distance from a predetermined point 122 in body 120 to surface 31. The length is determinable upon selection of implant 30, support device 100, and any other components necessary to position a cut guide. Embodiments of support devices including cut guides and supporting cut blocks are shown with reference to FIGS. 16 and 19. The length of a line 174 shows the distance from a predetermined point 172 in body 170 to surface 33. The length is determinable upon selection of implant 32, support device 150, and any other components necessary to position a cut guide. Exemplary landmarks in the lateral and medial condyles and the tibial plateau of a knee joint in extension are denoted by the symbols a.sub.e, b.sub.e, c.sub.e and d.sub.e. Exemplary landmarks in the lateral and medial condyles and the tibial plateau of the knee joint in flexion are denoted by the symbols a.sub.f, b.sub.f, c.sub.f and d.sub.f. These or any other landmarks enable a surgeon to characterize the joint. For example, the distance between points a.sub.e and c.sub.e characterize a joint gap and points b.sub.e, and d.sub.e characterize another joint gap. The surgeon can observe these gaps and then observe a joint model in a reviewing device to confirm that the joint model adequately represents the gaps. Upon confirmation, the surgeon may resect the bones according to the cut plane positions indicated by the joint model. At [0005] discloses an anatomical joint formed between two bones comprises three planes and three rotation axes relative to the joint line and each bone with respect to the other. In a knee joint, the planes are known as the medial/lateral, anterior/posterior, and proximal/distal planes while the rotation axes are known as the external rotation of the femur, extension plane rotation, and varus/valgus rotation. FIG. 1 illustrates a femur 1, a tibia 3, and various axes of the knee joint in the frontal plane. Femur 1 has an anatomic axis 2 coinciding generally with its intramedullary canal. It also has a mechanical axis 4, or load axis, running from the center of the femoral head to the center of the knee. An angle 6 between axes 2, 4 in the frontal plane varies within the patient population but is on the order of 4-9.degree.. Axes 2, 4 are approximately superimposed in the sagittal plane (FIG. 2). Likewise, tibia 3 has a mechanical axis 5 coinciding generally with its intramedullary canal. Mechanical axis 5 of the tibia runs from the center of the knee to the center of the ankle. The knee flexes about a joint line 8.

Claim 5. 
The method of claim 1 wherein the set of alignment goals comprises varus-valgus alignment goals and axial rotational alignment goals, wherein the varus-valgus alignment goals comprise a neutral mechanical axis of the first bone and a native alignment of the first bone, and the axial rotation alignment goals comprise a parallelity to a transepicondylar axis of condyles of the first bone; an angle offset from an anatomical axis of the first bone, and a native alignment of the first bone. See figs. 5-6 #31 and #33 may be considered as the transepicondylar axis of first and second bones, also see [0005] discloses an anatomical joint formed between two bones comprises three planes and three rotation axes relative to the joint line and each bone with respect to the other. In a knee joint, the planes are known as the medial/lateral, anterior/posterior, and proximal/distal planes while the rotation axes are known as the external rotation of the femur, extension plane rotation, and varus/valgus rotation. FIG. 1 illustrates a femur 1, a tibia 3, and various axes of the knee joint in the frontal plane. Femur 1 has an anatomic axis 2 coinciding generally with its intramedullary canal. It also has a mechanical axis 4, or load axis, running from the center of the femoral head to the center of the knee. An angle 6 between axes 2, 4 in the frontal plane varies within the patient population but is on the order of 4-9.degree.. Axes 2, 4 are approximately superimposed in the sagittal plane (FIG. 2). Likewise, tibia 3 has a mechanical axis 5 coinciding generally with its intramedullary canal. Mechanical axis 5 of the tibia runs from the center of the knee to the center of the ankle. The knee flexes about a joint line 8.
  
Claim 6. 
The computerized method of claim 1 further comprising receiving user adjustments of a desired change in at least one of four clinical directions, wherein each clinical direction is adjusted independently, and wherein the model of the first bone with respect to the first model of the implant is adjusted automatically using a closed-form calculation to satisfy the desired change.  [0023] discloses the virtual implant placement method further comprises the step of positioning the viewing device such that the virtual joint and the joint are simultaneously viewable from a first direction. In still a further example thereof, the virtual implant placement method further comprises the step of simultaneously presenting with the viewing device the virtual joint and a visual representation of the joint. In yet still a further example thereof, the virtual implant placement method further comprises the step of determining a second cut plane to resect the second bone. The first cut plane and the second cut plane being determined independently of each other so as to enable resectioning the first bone and the second bone in any order.

Claim 7. 
The computerized method of claim 6 further comprising automatically re-placing the model of the first bone with respect to the model of the first implant in response to at least one of: an adjustment made in a desired clinical direction; or a re-selection of an alignment goal; and 
wherein at least one of the adjustments and the re-selection is inputted into the concatenation of transforms; and wherein the concatenation of transforms are computed in a sequential order to re-align the model of the first implant on the model of first bone in the desired clinical direction or the re-selected alignment goal without affecting a pre-adjusted position and orientation of the model of the first implant on the model of the first bone. See at [0013] discloses the virtual implant placement system further comprises a guide surface adapted to guide a cutting tool. The processing device outputs adjustment parameters to align the cutting tool with the first cut plane. In a variation thereof, the virtual implant placement system further comprises a support base including a plurality of apertures configured to removably affix the support base to the first bone, and an adjustment mechanism supported by the support base and including a plurality of linear actuators. The linear actuators supporting the first tracking assembly and the guide surface. The linear actuators actuated according to the adjustment parameters to align the guide surface and the first cut plane. The adjustment parameters may be displayed with a viewing device to enable manual actuation of the linear actuators. The adjustment mechanism may further include a plurality of motors operable according to the adjustment parameters to actuate the plurality of linear actuators. In another variation thereof, the virtual implant placement system further comprises an adjustable cut block, a docking station, and a locking mechanism. The adjustable cut block including a cut block base. The guide surface adjustably coupled to the cut block base. The docking station including at least one driving mechanism for adjusting a position of the guide surface relative to the cut block base according to the adjustment parameters when the adjustable cut block is mounted onto the docking station. The locking mechanism locking the position of the cut block base relative to the guide surface. The adjustment parameters may be displayed with a viewing device to enable manual actuation of the driving mechanism. The driving mechanism may be automatically actuated according to the adjustment parameters. At [0015] discloses the processing device actuates at least one of the plurality of linear actuators to align the cutting tool with the first cut plane. In yet a further variation, the virtual implant placement system further comprises a guide surface adapted to guide a cutting tool. The processing device outputs adjustment parameters to align the cutting tool with the first cut plane. The virtual implant placement system may further comprise a support base including a plurality of apertures configured to removably affix the support base to the first bone, an adjustment mechanism supported by the support base and including a plurality of linear actuators, the linear actuators supporting the first tracking assembly and the guide surface, and the linear actuators actuated according to the adjustment parameters to align the guide surface and the first cut plane. The adjustment parameters may be displayed in the viewing device to enable manual actuation of the linear actuators. The adjustment mechanism may further include a plurality of motors operable according to the adjustment parameters to actuate the plurality of linear actuators. The virtual implant placement system may further comprise an adjustable cut block, a docking station, and a locking mechanism. The adjustable cut block including a cut block base adjustably coupled to the guide surface. The docking station including at least one driving mechanism for adjusting a position of the guide surface relative to the cut block base according to the adjustment parameters when the adjustable cut block is mounted onto the docking station. The locking mechanism locking the position of the cut block base relative to the guide surface. The driving mechanism may be automatically actuated according to the adjustment parameters. In still another variation thereof, the processing device also determines a second cut plane adapted to resect the second bone. The first cut plane and the second cut plane being determined independently so as to enable resectioning the first bone and the second bone in any order. In still yet another variation thereof, the virtual implant placement system further comprises a first support device including a first base having a first plurality of apertures configured to removably affix the first base to the first bone, and a first plurality of linear actuators rotatably coupling the first base and the first tracking assembly to move the first tracking assembly relative to the first bone. In still a further variation thereof, the viewing device is positioned relative to the joint such that the joint and the virtual joint presented in the viewing device can be viewed simultaneously from a first direction. In still a further variation thereof, the viewing device displays simultaneously the virtual joint and a visual representation of the joint.

Claim 8. 
The computerized method of claim 6 further comprising receiving a user reset an adjustment made by the user in one or more of the clinical directions to a default value. See at [0007] discloses to observe movement of the joint before determining whether to reset the femur and proximal tibia in typical fashion. For example, a surgeon may determine, based on observed articulation of the joint, bone defects, patient age and patient condition, that an atypical resection angle is desirable.

Claim 9. 
The computerized method of claim 6 wherein the computer automatically determines a position; and orientation of the model of the first implant in six degrees of freedom with respect to the model of the first bone. See at [0105] discloses matrix population is performed at 930. The sizes of the matrices depend on the number of degrees of freedom allowed to each bone. Constraints fill some of the cells of the matrices and the remaining cells are filled with arbitrary permutation values at 934.

Claim 11. 
The computerized method of claim 6 wherein the four clinical directions include a medial-lateral translation direction, a proximal-distal translation direction, an anterior-posterior translation direction, and a flexion-extension rotation direction.  [0005] An anatomical joint formed between two bones comprises three planes and three rotation axes relative to the joint line and each bone with respect to the other. In a knee joint, the planes are known as the medial/lateral, anterior/posterior, and proximal/distal planes while the rotation axes are known as the external rotation of the femur, extension plane rotation, and varus/valgus rotation. FIG. 1 illustrates a femur 1, a tibia 3, and various axes of the knee joint in the frontal plane. Femur 1 has an anatomic axis 2 coinciding generally with its intramedullary canal. It also has a mechanical axis 4, or load axis, running from the center of the femoral head to the center of the knee. An angle 6 between axes 2, 4 in the frontal plane varies within the patient population but is on the order of 4-9.degree.. Axes 2, 4 are approximately superimposed in the sagittal plane (FIG. 2). Likewise, tibia 3 has a mechanical axis 5 coinciding generally with its intramedullary canal. Mechanical axis 5 of the tibia runs from the center of the knee to the center of the ankle. The knee flexes about a joint line 8.

Claim 12. 
The computerized method of claim 11 wherein an anterior portion of the implant can be set to a desired anterior position without substantially affecting a posterior cut thickness or a distal cut thickness of a distal bone portion of the first bone. See at [0085] discloses the goodness-of-fit function may be weighed to penalize the permutation when the virtual surfaces articulate in manner that is inconsistent with motion constraints of the actual patient joint. In one embodiment, the function is weighed to penalize the score when the virtual surfaces overlap more than a tolerance amount. For example, the score could be set to infinity when the virtual surfaces overlap more than the tolerance amount ensuring that the particular permutation will not be chosen. In another embodiment, the function could be weighted more heavily medial than lateral, which could reduce the likelihood of overstuffing the lateral compartment. In a further embodiment, the function could be modified by the positions of the implants relative to additional landmarks collected by the surgeon with a separately tracked pointer to enforce additional desired constraints, such as by greatly increasing the score if the anterior cut surface of the femoral implant is placed posterior to an anterior surface landmark position, which would be indicative of a potential femoral notching situation. In yet another embodiment, the function could be weighed by increasing the score by an amount relative to the distance from the sagittal plane of the tibial implant through its midline and the intercondylar eminence point, thereby translationally constraining the solution along the joint line. In another embodiment, a third tracking assembly could be placed on the patella, and the patellar position could also be tracked during the joint articulation. The goodness-of-fit function could be further modified to account for how well the trochlear groove of the femoral component tracks the natural patellar-femoral joint line, for example. Although the above embodiments are described with reference to a knee joint, goodness-of-fit functions for hip and shoulder joints can be analogoulsy weighed.

Claim 13. 
The computerized method of claim 1 further comprising determining; a condylar axis with respect to two condyles of the first bone (see #38 of fig. 3), wherein the condylar axis is determined by at least one of: an axis connecting the center of two circles, where each circle is fitted about a portion of each condyle; a center axis of a cylinder traversing through each condyle where the diameter of the cylinder is best-fitted to a portion of the condyles (see #30 of fig. 3); an axis connecting the centers of two spheres, wherein each sphere is best-fitted to a portion of each condyle; or a transepicondylar axis of the condyles. See fig. 3. 

Claim 14. 
The computerized method of claim 1 wherein the determining of the three orthogonal planes comprises: iteratively locating three most posterior points on the model of the first bone to define a coronal plane: iteratively locating two most distal points on the model of the first bone and computing an axial plane defined as a plane normal to the coronal plane and coincident with the two most distal points; and locating a medial-lateral center point located on the model of the first bone, and computing a sagittal plane defined as a plane normal to the coronal plane, a plane normal to the axial plane, and coincident with the medial-lateral center point. See at [0005] discloses an anatomical joint formed between two bones comprises three planes and three rotation axes relative to the joint line and each bone with respect to the other. In a knee joint, the planes are known as the medial/lateral, anterior/posterior, and proximal/distal planes while the rotation axes are known as the external rotation of the femur, extension plane rotation, and varus/valgus rotation. FIG. 1 illustrates a femur 1, a tibia 3, and various axes of the knee joint in the frontal plane. Femur 1 has an anatomic axis 2 coinciding generally with its intramedullary canal. It also has a mechanical axis 4, or load axis, running from the center of the femoral head to the center of the knee. An angle 6 between axes 2, 4 in the frontal plane varies within the patient population but is on the order of 4-9.degree.. Axes 2, 4 are approximately superimposed in the sagittal plane (FIG. 2). Likewise, tibia 3 has a mechanical axis 5 coinciding generally with its intramedullary canal. Mechanical axis 5 of the tibia runs from the center of the knee to the center of the ankle. The knee flexes about a joint line 8. [0006] FIG. 2 illustrates the knee joint from the side or sagittal view and various bone cuts that may be made to align implant components. A distal femoral cut 10 is typically made perpendicular to femoral axes 2, 4 in the sagittal plane. A proximal tibial resection 12 is typically cut to match the natural posterior slope, or rotation, 16 of the proximal tibia relative to mechanical axes 4, 5 and an axis 18 which is perpendicular to mechanical axis 5. The distance between distal femoral cut 10 and proximal tibial cut 12 along mechanical axes 4, 5 is the extension gap. The distal femur and proximal tibia are typically resected to be parallel to a joint line 8, and thus perpendicular to mechanical axes 4, 5 as indicated at 10 and 12. Other cuts may be made depending on the components that are to be implanted. These include an anterior femoral cut 20, an anterior femoral chamfer cut 22, a posterior femoral chamfer cut 24, and a posterior femoral cut 26. A patella cut 28 may also be made to allow for replacement of the patellar articular surface. In a unicondylar knee replacement, only the medial or lateral side of the knee joint is resurfaced. Furthermore, the trochlear, or patellar bearing, surface of the femur is typically left intact in a unicondylar procedure. Unicondylar implant designs vary, but typically only distal femoral cut 10, posterior femoral chamfer cut 24, and posterior femoral cut 26 are needed to accommodate the unicondylar femoral implant.

Claim 15. 
The computerized method of claim I wherein a virtual model of a second implant is automatically aligned to the virtual model of the first implant. [0009] discloses a virtual implant placement system for determining a first cut plane to resect a first bone is provided. The first bone and a second bone being part of a joint. The virtual implant placement system comprising a first tracking assembly supported by the first bone and operable to generate a first position data corresponding to a plurality of first positions of the first tracking assembly as the joint is articulated; a second tracking assembly supported by the second bone and operable to generate a second position data; a first implant model of a first implant, the first implant model linked to the first tracking assembly; a second model of one of a second implant and the second bone, the second model linked to the second tracking assembly; and a processing device determining the first cut plane based on the first model, the first position data, the second model, and the second position data. 

Claim 16. 
The computerized method of claim 2 wherein the portion of the geometry of the implant is an implant cut plane offset by a thickness of an adjacent portion of the implant. See [0088] discloses the surgeon could determine, for example, that a larger implant size or a thicker poly spacer should be used if indicated resection levels are not deep enough on either bone. The software could also indicate to the surgeon that a different implant size should be considered based on an analysis of the solution. For example, if the minimum surface distance tends to widen, in the optimal solution, as the joint articulates into flexion, this may indicate that a larger implant size may be appropriate, which could be suggested by the software. 

Claim 17. 
The computerized method claim 1 wherein the model of the first bone is a model of at least a portion of a femur bone. See figs. 1-2. 

Claim 18. 
A surgical planning system for performing the computerized method of claim 1 the system comprising: a computer comprising a processor, non-transient storage memory, and software to execute the method of claim 1. See [0058] and fig. 4.

Claim 19. 
The system of claim 18 further comprising a graphical user interface (GUI) comprising:  a three-dimensional (3-D) view window, a view options window, a patient information window, an implant family window, a workflow-specific tasks window, and a limb and knee alignment measures window. [0058] FIG. 4 depicts a block diagram of system 40 comprising processing system 50, support devices 100, 150, and a signals processor 230 which senses or receives signals 132 and 182 to track the positions (e.g. location and/or orientation) of tracking assemblies 130 and 180. System 50 further includes an instructions processor 202, a storage device 200 and a user hardware interface 210. System 50 may be a stand-alone computer or a networked system with distributed components. Storage media 200 may comprise, for example, hard disks, flash memory, random access memory, compact disks, digital video disks, storage media distributed in a network environment, and storage media accessible remotely via the internet. Processor 202 executes processing sequences embedded in storage media 200 such those described with reference to FIG. 22. Processing sequences may be combined and described into software components, based on their overall function for ease of explanation, such as navigation software 208, modelling software 220, and instructions configured to provide a graphical user interface, illustratively GUI 222. GUI 222 functions in cooperation with user hardware interface 210 to enable user selection of features of the navigation and modelling software. Navigation software 208 may comprise instructions for automatically adjusting adjustment mechanisms, instructions to receive user inputs concerning desired adjustments, instructions to output adjustment parameters, and instructions to control the position of a stabilized resection tool, as well as other processing sequence configured to facilitate movement of a medical implement or component from one position to another. Modelling software 220 may comprise model construction instructions, instructions for displaying models with viewing device 52, instructions for transmitting position data or signals from signals processor 230, instructions for receiving inputs from user hardware interface 210 or operating GUI 222 with viewing device 52 to receive additional user instructions, and other instructions for spatially relating medical implements or components to each other and to bones. See [0007], [0087]. At [0003] discloses surgical components may include implants, trial implants, drills, burrs, saws, lasers, thermal ablators, electrical ablators, retractors, clamps, cameras, microscopes, guides, and other surgical components. Surgical sites may include a hip joint, knee joint, vertebral joint, shoulder joint, elbow joint, ankle joint, digital joint of the hand or foot, jaw, fracture site, tumor site, and other suitable surgical sites. At [0053] discloses a processing system receives position signals or position data and computes a joint model based on position measurements taken while the joint is articulated. Kinematic constraints may be imposed on the joint by the surgeon.

Claim 22. 
The computerized method of claim 1, further comprising: providing a graphical user interface (GUI); and locating the set of anatomical landmarks located on the virtual model of the first bone. See at [0079] discloses in one such computational phase, the plane normal to the mechanical axis of each bone is determined via the motion of the tracker on that bone during the described rotation by first defining a sphere in the tracker coordinate space about the tracker origin with a radius of, for example, twice the length of the bar that attaches the tracker to the support body, and then locating the two points in the tracker coordinate space that remain stationary within the optical camera coordinate space as the defined sphere rotates within the camera coordinate space in conjunction with the tracker. A regression technique would likely be used to find the best fit points given an imperfect rotational motion in practice. The normal plane relative to the line between these two points can then be computed within the tracker coordinate system. The given implant geometry for the femoral and tibial implants, inclusive of a nominal poly spacer geometry on the tibial implant, can then be located within their respective tracker coordinate spaces in positions that are constrained by the mechanical axis normal planes, and arbitrarily positioned within the remaining degrees of freedom, or possibly positioned using rough estimates of how the bone is oriented relative to the tracker, given the surgical workflow, as an initial guess. For the femoral component, the distal cut plane of the implant would be constrained in the two non-rotational orientations, leaving four degrees of freedom unconstrained, and for the tibia, the proximal cut plane of the implant would be constrained only to maintain the varus-valgus axis of the implant in the normal plane, thereby leaving five degrees of freedom unconstrained, including the flexion-extension orientation of the proximal cut plane. The constraints could also be set to account for surgeon preference or a pre-surgical plan, such as by defining a desired varus tilt to the femoral cut plane relative to the implant coordinate frame, or by constraining the tibial cut plane in the flexion-extension orientation as well, thereby further reducing the unconstrained degrees of freedom. The constraints could be set with known hardware interfaces. For example, constraints could be provided to a processing device with via a keyboard, GUI, mouse, touch screen, and storage device storing the constraints. Constraints could then be listed in a viewing device to facilitate selection of predefined constraints.

Claim 23. 
The computerized method of claim 1 wherein a model of the first implant is selected from a library of implants. See at [0054] discloses a catalogue of devices, implants, and bones with corresponding models may facilitate selection. A user may change implant selections intraoperatively, and the modelling software may then present new models in the viewing device. The modelling software does not require images of bones obtained pre-operatively such as X-rays and CAT scans although such images may be used to pre-select objects and optimize the intraoperative procedure.

Claim 24. 
Lang teaches the computerized method of claim 1 wherein the plurality of anatomical landmarks: 
for the first bone being a femur include at least one the femoral head center, most anterior point in intercondylar notch, medial epicondyle, lateral epicondyle, anterolateral trochlear ridge, anteromedial trochlear ridge, most posterior point on medial condyle, most posterior point on lateral condyle, most distal point on medial condyle, most distal point on lateral condyle, or knee center (see Lang’s figs. 2A-B illustrate the femur and a tibia and also see [0041-0043]); and 
for the first bone being a tibia include at least one of midpoint between tibial splines, ankle center, center of medial plateau, center of lateral plateau, tibia tubercle, antero-lateral face, or antero-medial face. [0062] Using the image data, one or more mechanical or anatomical axes, angles, planes or combinations thereof can be determined. In certain embodiments, such axes, angles, and/or planes can include, or be derived from, one or more of a Whiteside's line, Blumensaat's line, transepicondylar line, femoral shaft axis, femoral neck axis, acetabular angle, lines tangent to the superior and inferior acetabular margin, lines tangent to the anterior or posterior acetabular margin, femoral shaft axis, tibial shaft axis, transmalleolar axis, posterior condylar line, tangent(s) to the trochlea of the knee joint, tangents to the medial or lateral patellar facet, lines tangent or perpendicular to the medial and lateral posterior condyles, lines tangent or perpendicular to a central weight-bearing zone of the medial and lateral femoral condyles, lines transecting the medial and lateral posterior condyles, for example through their respective centerpoints, lines tangent or perpendicular to the tibial tuberosity, lines vertical or at an angle to any of the aforementioned lines, and/or lines tangent to or intersecting the cortical bone of any bone adjacent to or enclosed in a joint. Moreover, estimating a mechanical axis, an angle, or plane also can be performed using image data obtained through two or more joints, such as the knee and ankle joint, for example, by using the femoral shaft axis and a centerpoint or other point in the ankle, such as a point between the malleoli. Also see table 2 on page 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613